Citation Nr: 9929928	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
lumbosacral disorder has been submitted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for lumbosacral disability.

In a review of the procedural history of this case, the Board 
notes that the RO initially denied service connection for 
lumbosacral disorder in a May 1959 rating decision based on a 
lack of objective evidence to support injury or disease 
coincident with service.  The veteran appealed that decision.  
In June 1960, the Board found that the veteran was not 
entitled to service connection for his lumbosacral disorder 
in that the clinical evidence of record did not substantiate 
that the veteran's back disorder was incurred in or 
aggravated by his period of active service.  Thereafter, the 
veteran submitted several lay affidavits and medical 
statements dated from 1962 to 1973 in support of his claim.  
Throughout that period of time, the RO confirmed and 
continued the prior denial.  In a decision dated in July 
1973, the Board again denied entitlement to service 
connection for, inter alia, lumbosacral disorder. 

From 1974 to 1987, the RO confirmed and continued the prior 
denial for entitlement to service connection and informed the 
veteran accordingly.  In a decision dated in July 1987, the 
Board reviewed the veteran's service connection claim in 
light of private medical statements provided by the veteran 
dated in January 1984 and December 1986 and determined that 
the veteran was not entitled to service connection for his 
lumbosacral disorder.  Thereafter, in various rating 
decisions and a Hearing Officer decision dated in August 
1989, the RO continued and confirmed the Board's prior 
decision.  It appears from the record that in October 1991, 
the RO reopened the veteran's service connection claim based 
on medical evidence from Dr. F. P. Lentejas dated in August 
1991.  Nonetheless, the RO denied entitlement to service 
connection; the veteran submitted his Notice of Disagreement 
(NOD), but he did not perfect his appeal.  

In August 1992, the RO determined that the veteran had not 
submitted new and material evidence so as to permit a 
reopening of the veteran's service connection claim.  The 
veteran appealed that decision timely.  The Board, in a July 
1994 decision, determined that new and material evidence had 
not been submitted in support of the veteran's service 
connection claim.  38 C.F.R. § 3.104 (1998).  Further, the 
Board denied the veteran's Motion for Reconsideration 
submitted in November 1994.  


FINDINGS OF FACT

1.  Entitlement to service connection for lumbosacral 
disorder was denied in a rating decision by the Board dated 
in July 1987.  Subsequently, in a July 1994 rating decision, 
the Board determined that the veteran had not submitted new 
and material evidence to reopen his service connection claim.  
No appeal was perfected from that determination.  That 
decision was final.

2.  The evidence received since the Board's July 1994 
decision consists of an August 1995 x-ray with a diagnosis of 
osteoarthritis changes, September 1996 private medical 
certificate, August 1996 hearing testimony, personal and lay 
statements, and a report from a POW protocol VA examination 
conducted in October 1998.

3.  The newly submitted evidence bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim of entitlement to service connection for 
lumbosacral disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

5.  VA has fulfilled its duty to assist and obtained evidence 
necessary for an equitable disposition of the veteran's 
appeal.

6.  The medical evidence shows that the veteran's lumbosacral 
arthritis is related to his period of active service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's July 1994 is 
new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a) (1998).

2.  The claim of entitlement to service connection for 
lumbosacral disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's lumbosacral arthritis may be presumed to 
have been incurred during his POW service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO originally denied 
service connection for lumbosacral disorder in a rating 
decision dated in May 1959.  Before the RO at that time were 
the veteran's service medical records and personal statements 
that failed to support complaints, treatment, or diagnoses of 
lumbosacral pain while in service.  Essentially, examinations 
conducted during the veteran's service in 1945 and 1946 were 
silent for any pertinent findings.  The record does disclose 
that the veteran was treated for malaria while in service and 
that at that time, the veteran had transient complaints of 
low back pain.

At the time of the 1959 rating, the RO also considered two 
private medical doctor's statement dated in April 1959, the 
first of which discloses that the veteran had lumbosacral 
strain alleviated only by analgesic medication and in the 
second statement, the physician recalled that the veteran had 
complained of back pains accompanied with fever and chills 
and that he had been treated accordingly.  Also of record at 
the time of the RO's 1959 decision was a report from a 
private medical examination dated in April 1959 that revealed 
clinical findings of a limping gait and lordosis of the 
lumbosacral region.  

Again, in a Board decision dated in July 1987, the veteran's 
service connection claim was denied for a lack of evidence to 
relate any post-service lower back disability to the 
veteran's period of service.  Essentially, at the time of 
that decision, the Board considered the veteran's service 
medical records, lay affidavits from family and friends, and 
private medical doctors' statements attesting to the presence 
of lumbosacral disorder.  Although two medical statements 
dated in January 1974 and December 1986 were of record at 
that time, in which the physicians related the veteran's 
history of lumbosacral disorder to his period of service, 
there was no medical documentation to substantiate such 
statements.

Thereafter, the veteran continued to submit personal 
statements reiterating his position that his lumbosacral 
disorder is medically related to his period of service.  
Additionally, the veteran provided an x-ray report dated in 
August 1990 that reveals a diagnosis of osteoarthritis of the 
lower back.  Also, the veteran submitted a private medical 
certificate dated in August 1992, which comports with medical 
evidence previously submitted.  

In another Board decision dated in July 1994, the Board 
determined that the evidence submitted subsequent to the 
Board's 1987 decision was not new and material so as to 
permit a reopening of the veteran's service connection claim.  
At the time of that decision, the evidence before the Board 
consisted of copies of the veteran's service medical records 
and duplicates of personal affidavits, a June 1988 private 
physician's statement that reveals the veteran's reported 
history of lumbosacral pain since 1945, and personal 
testimony from a July 1989 hearing.  The Board found that the 
above evidence was essentially duplicative of previously 
submitted documents and as such, did not constitute new and 
material.
Since the last decision rendered by the Board in July 1994, 
the veteran has submitted a private x-ray report dated in 
August 1995 that discloses an impression of lumbar 
osteoarthritic changes with compression and focal sclerosis 
at the L5.  The veteran also submitted a request for 
reconsideration dated in February 1995 attached to copies of 
service records and previously submitted personal statements.  
Further, the veteran claimed status as a former prisoner-of-
war (POW) as indicated on his substantive appeal dated in 
August 1996 in addition to other similar statements.  

During the veteran's personal hearing conducted in August 
1996, the veteran testified that his service records and lay 
affidavits had not been considered in the prior ratings.  
Transcript (T.) at 3.  Further, the veteran stated that he 
was hospitalized after service in a private facility and that 
records of that period were not available.  (T.) at 4.  The 
veteran made another request for reconsideration of his 
service connection claim; the Hearing Officer stated that 
such request had been made a part of the record.   (T.) at 5.  
The veteran emphasized that he wanted to have his claim 
reconsidered in particular on the basis of his status as a 
POW.  (T.) at 6.  In response to the Hearing Officer's 
request for the veteran to describe the particular incidents 
as a POW that relate to his lumbosacral disorder, the veteran 
testified that he was forced to climb trucks while he carried 
heavy cargo and that on one occasion, he was kicked in the 
back.  (T.) at 7.  

Also of record is a private medical certificate dated in 
September 1996 in which the physician noted normal findings.  
The veteran also provided a lay affidavit dated in September 
1996 from a former serviceman who attested to the veteran's 
POW status.  In a statement dated in January 1997, the 
veteran claimed that his lumbosacral disorder should be 
classified as post-traumatic in nature due to his experiences 
as a former POW.  An Administrative Decision dated in August 
1998 is of record that discloses that the evidence of record 
established that the veteran met the criteria of a former POW 
and as such, is entitled to presumptive provisions due to 
internment over 30 days.  Also included in the record also is 
a POW medical history form dated in October 1998 that relates 
the veteran's experiences while captured.  He indicated that 
he had been hit with a rifle butt on his back.  

In a report from VA POW examination dated in October 1998, 
the examiner noted the veteran's recited 40-year history of 
lower back pains since service, in particular, during his 
bout with malaria.  The examiner further noted the veteran's 
history of treatment for lumbosacral pain and stated that the 
veteran had been diagnosed with osteoarthritis in the lumbar 
area.  Indicated on the form is that there was no history of 
injury.  On examination, the examiner diagnosed marked 
osteoporosis, degenerative discospondylosis, and arthritis of 
the lumbosacral spine.  

Analysis

New and Material Evidence

The veteran asserts that service connection for lumbosacral 
disorder is warranted because the disability was incurred 
during service and that there is documentation of his 
complaints and related treatment in his service medical 
records.  As noted above, service connection for the 
veteran's lumbosacral disorder was last denied in the Board's 
rating decision dated in 1994.  Accordingly, that claim was 
final.  Thus, the issue for determination in this case is 
whether the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for lumbosacral disorder.  The Board notes that in 
cases where a claim previously has been disallowed, that 
claim shall be reopened based upon presentation of new and 
material evidence that relates directly and substantially to 
the specific matter under consideration.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. §§ 3.156; see also Thompson v. Derwinski, 
1 Vet. App. 251, 253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  When a veteran seeks to reopen 
a final claim, the Board must review all of the evidence of 
record before it can determine whether the claim should be 
reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273 
(1996); see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
new and material evidence has been submitted so as to permit 
a reopening of his service connection claim.  Specifically, 
upon review of all the evidence of record currently before 
the Board for consideration, the Board finds that the veteran 
provided new and material evidence directly related to his 
claim of entitlement to service connection for a lumbosacral 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253.  Regarding 
the aforementioned evidence, the Board finds that it is new 
in the sense that it was not of record at the time of the 
last denial in 1994.  Therefore, to this extent, it is not 
cumulative or duplicative of records previously considered.  
Furthermore, the Board finds that the evidence submitted by 
the veteran bears directly and substantially to the matter at 
hand and is so significant to the outcome of the case that it 
must be considered to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156.

Most significantly, although the veteran had previously 
stated that he was a former POW, now of record is an 
administrative decision dated in August 1998, which reveals 
that the veteran met the criteria as a former POW.  In light 
of the veteran's claim that his lumbosacral disorder is 
attributable to his maltreatment and experiences as a POW, 
the Board finds that the above noted administrative decision 
bears directly and substantially upon the specific issue 
under consideration.  Further, the evidence in and of itself, 
or in tandem with other evidence previously obtained and 
associated with the veteran's claims folder, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim.  
Id.  

Considering the foregoing evidence, the Board finds that the 
1998 administrative decision in which it was determined that 
the veteran met the criteria as a former POW is new to the 
record, not having been associated with the veteran's file at 
the time of the prior final disallowance.  Further, the Board 
concludes that the evidence is relative and probative of the 
current matter, that is, whether the veteran is entitled to 
service connection for his lumbosacral disorder based on his 
status as a former POW.  Consequently, new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for lumbosacral disorder 
has been submitted.

Due Process

As indicated above, new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for lumbosacral disorder.  38 C.F.R. § 3,156(a). Thus, where 
new and material evidence has been submitted, the Board must 
determine whether, based upon the evidence, and presuming the 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the Board in fact 
finds that the veteran has established a well grounded claim, 
it may proceed upon ensuring that the duty to assist has been 
fulfilled under 38 U.S.C.A. § 5107(b) (West 1991); see also 
Winters v. West, 12 Vet. App. 203 (1999); Justus v. Principi, 
3 Vet. App. 510 (1992).

Under the law, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board notes that for the limited purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Here, the Board concludes that the veteran has met the 
initial burden of establishing a well grounded claim.  
Overall, the veteran has provided evidence of current lower 
back disability and osteoarthritis, transient complaints of 
back pain in service, and the administrative decision 
rendered in 1998 that discloses that the veteran was a former 
POW for the period of over 30 days and that as a result of 
such status, the veteran is entitled to the presumptive 
regulatory provisions.  38 C.F.R. §§ 3.307, 3.309(c) (1998) 
see also Greyzck v. West, 12 Vet. App. 288 (1999) (holding 
that a claim for service connection for lower back disorder 
was well grounded where the veteran was a POW for 14 months 
and indicated that he had injured his back during that time, 
and the medical evidence of record supports a diagnosis of 
degenerative arthritis in the lumbosacral.)  Thus, the Board 
notes that the above evidence creates a plausible basis that 
the veteran's service connection claim is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Therefore, having determined that the veteran's claim of 
entitlement to service connection for his lumbosacral 
disorder and arthritis is well grounded, the Board will 
proceed to review his claim on the merits.  Winters v. West, 
12 Vet. App. 203.

Entitlement to Service Connection 

In light of the above conclusion that the veteran has 
established a well grounded claim, VA has a duty to assist 
him in the development of the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been obtained so as to be able to render an equitable 
decision in this veteran's case.  In other words, the duty to 
assist has been satisfied.  Id.  

The Board notes that in well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, if 
the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Further, in the case of a veteran 
who is a former POW and who was interned or detained for not 
less than 30 days, certain enumerated diseases, including 
post-traumatic osteoarthritis, which become manifest to a 
degree of 10 percent or more after active military service 
shall be considered to have been incurred in service, 
notwithstanding that there is no record of such disease 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(c).

In the instant case, the Board has determined that the 
evidence preponderates in favor of entitlement to service 
connection for lumbosacral disorder and arthritis.  There is 
no dispute that the veteran was a prisoner of war from May 
1942 to October 1942 per the administrative decision of 
record dated in August 1998.  Furthermore, there is no 
question that the veteran has a current diagnosis of 
osteoarthritis/ degenerative arthritis in the lumbar region, 
as substantiated by the clinical findings in the October 1998 
VA examination report.  38 C.F.R. § 3.309(c).  Moreover, the 
medical evidence of record supports that the veteran's 
current lower back disability has become manifest to a 
10 percent degree based on findings from diagnostic and 
clinical tests noted in the 1998 VA examination report.  

The Board does acknowledge that there is an absence of 
medical evidence of limitation of motion in the lower back, 
and as such, the veteran's lumbosacral disorder does not 
warrant a compensable rating under the diagnostic codes 
related to the lower back.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5292, 5295 (1998).  Nonetheless, pursuant to the VA 
rating criteria associated with arthritis, the veteran's 
osteoarthritic changes in his lumbosacral spine merit a 
10 percent evaluation under Diagnostic Code 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic Code 
5003 (1998).  Thus, in this regard, the veteran's lumbar 
disability merits entitlement to service connection on a 
presumptive basis.  38 C.F.R. § 3.309(c).

Therefore, overall, the evidence of record substantiates that 
the veteran was subjected to harsh conditions as a POW in 
service, to the extent that he has provided credible 
statements that he injured his lower back on numerous 
occasions.  The veteran is competent to state whether a 
particular injury occurred; thus, his lay testimony is 
considered in conjunction with the other evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that the evidence of record as a whole, that 
includes lay affidavits related to the veteran's POW 
experiences, and medical evidence of a reported history that 
dates the onset of lower back problems to the veteran's 
period of service is competent evidence so as to warrant a 
finding of service connection for arthritis of the 
lumbosacral area.  Moreover, the record supports clinical 
evidence of current compensable arthritic disability in the 
lumbar area.  38 U.S.C.A. § 3.309(c).  Thus, the veteran's 
claim of entitlement to service connection for his 
lumbosacral disorder is granted.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection lumbosacral 
disorder has been submitted.

The claim of entitlement to service connection for 
lumbosacral disorder is well grounded.

Entitlement to service connection for lumbosacral arthritis 
is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

